EXAMINER’S COMMENT
Claim Interpretation
As stated in the previous Office Action, the Examiner interprets “different”, when recited in the claims, as being a synonym for “a plurality of”.  
As stated in the previous Office Action, the Examiner interprets “cursive”, when recited in the claims, according to the following dictionary definition: “of or relating to handwriting in which letters are formed and joined in a rapid flowing style”. Taken from: Collins English Dictionary - Complete & Unabridged 2012 Digital Edition.
As stated in the previous Office Action, the Examiner interprets “deep learning”, when recited in the claims,  according to the definition of “deep learning” in the “Deep Learning” Wikipedia page, dated 21 July 2019: 
“Deep learning is a class of machine learning algorithms that use multiple layers to progressively extract higher level features from raw input”, and 

“Most modern deep learning models are based on artificial neural networks, specifically, Convolutional Neural Networks (CNN)s, although they can also include propositional formulas or latent variables organized layer-wise in deep generative models such as the nodes in deep belief networks and deep Boltzmann machines.” 

Status of the Application
This Examiner’s Statement of Reasons for Allowance is in response to Applicant’s communication of March 10, 2021.
Claims 1 and 3-21 are pending, of which claims 1, 8, and 15 are independent. Independent claims 1, 8, and 15 have been amended in the present response.  
All pending claims have been examined on the merits.  

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Re: Claim Rejections - 35 USC § 101
The 35 USC § 101 rejection that was based on non-statutory subject matter has been withdrawn, because in regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the amended independent claims 1, 8, and 15 recite an “abstract idea” (a trained neural network) that is integrated into a "practical application" of the “abstract idea” (permitting or denying access to a server device based on the first name and the last name in a signature recognized by the trained neural network).
Moreover, the independent claims 1, 8, and 15 recite additional elements (in addition to the abstract idea) that either individually or in an ordered combination that amount to “significantly more” than the judicial exception as per Step 2B of the Alice/Mayo analysis.  (See MPEP § 2106(III), Pathway C).  
More specifically, a specific method of training the neural network (before using the neural network to recognize the first name and the last name in a signature).  This is recognized as overcoming the 35 USC § 101 rejection in Example 39 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). See the following web site: https://www.uspto.gov/sites/default/files/documents/101_examples_37to42_20190107.pdf
Moreover, in the most recent amendment, the claims have been further amended to recite that the specific method of training the neural network (before using the neural network to recognize the first name and the last name in a signature) includes: 
“transform[ing] a straight line portion of contiguous characters of one or more of:
a first name, of the different cursive first names, to follow a curve rather than a straight line, or
a last name, of the different cursive last names, to follow a curve rather than a straight line[.]”

In addition, under the old State Street test for 35 USC § 101 patent eligibility, the independent claims recite a “concrete, useful tangible result” of:
processing, by the device, the image of the signature, with the trained neural network model, to recognize a first name and a last name in the signature;
performing one or more actions based on recognizing the first name and the last name in the signature,
wherein performing the one or more actions comprises:
permitting or denying access to a server device based on the first name and the last name in the signature; and
performing a transaction based on recognition of the first name and the last name in the signature.

Therefore, the 35 USC § 101 rejection has been withdrawn.



Claim Rejections - 35 USC § 103
In regards to independent claims 1, 8, and 15, they have been amended to recite the following features:
applying, by the device, different transformations to:
the images of the different cursive first names to generate a set of first name images, and
the images of the different cursive last names to generate a set of last name images,

wherein a transformation, of the different transformations, transforms a straight line portion of contiguous characters of one or more of:
a first name, of the different cursive first names, to follow a curve rather than a straight line, or
a last name, of the different cursive last names, to follow a curve rather than a straight line;

None of the references cited in the 35 U.S.C. § 103 rejection of independent claims 1, 8, and 15 (and also dependent claims 6, 7, 10, 13, 14, 19, and 20) disclose or suggest the newly amended features of:
“wherein a transformation, of the different transformations, transforms a straight line portion of contiguous characters of one or more of: a first name … to follow a curve rather than a straight line, or a last name … to follow a curve rather than a straight line”.

The four references cited in the 35 U.S.C. 103 rejection of independent claims 1, 8, and 15 were:
US 2012/0033874 A1 to Perronnin et al. (“Perronnin”, Filed Aug. 5, 2010. Published Feb. 9, 2012) 
“A Comparison of Three Kinds of DP Matching Schemes in Verifying Segmental Signatures” to Hangai et al. (“Hangai”, Published Sept. 16-18, 2009), and 
US 2017/0046560 A1 to Tsur (“Tsur”, Eff. Filed Apr. 23, 2014.  Published Feb. 16, 2017) 
US 5,442,715 to Gaborski et al. (“Gaborski”. Filed Apr. 6, 1992. Published Aug. 15, 1995). 
In the rejection of claim 1, the Gaborski reference was relied upon to reject the following feature in the previous Office Action, because none of Perronnin, Hangai, or Tsur disclose or suggest these features:
wherein a transformation, of the different transformations, transforms a straight line portion of a character of a first name, of the different cursive first names, to follow a curve rather than a straight line;

The Examiner interpreted this feature in light of the following disclosures in paragraphs [0016] and [0017] of the specification of the present application:


[0017] In some implementations, the different transformations may include when characters follow a curve rather than a straight line. The curve may be created synthetically following an exponentially decayed sinusoidal curve. Alternatively, or additionally, a neural network model may be trained on a set of real handwritten signatures to learn how much variation typical signatures have from a straight line. The recognition platform may utilize output from the neural network model to generate the curve. Once the curve is generated, each character’s midpoint of a bounding box (e.g., on a lower edge) may be aligned with a tangent of the curve at the midpoint (e.g., a tangent line for the character "H").

Gaborski discloses a system (including neural networks) that recognizes wavy and irregular cursive script, the system including components in which the wavy and irregular cursive handwritten cursive script is received as an input, is smoothed, deslanted and height normalized, and is supplied to the neural networks: 
(See Gaborski, col.3, lines 39-52: “Once word boundaries have been identified by the word segmentation unit 100, preprocessing operations, including smoothing, deslanting and height normalization, are performed on the cursive text data by the preprocessing unit 102. The preprocessing unit 102 accomplishes the smoothing process by convolving a small averaging kernel (for example a 3×3 or 5×5 kernel) with the word data contained within the identified word boundaries. The word data is in the form of a bitmap and, as the kernel is moved across the bitmap, the pixel of the bitmap that is overlaid with the central pixel of the kernel is replaced with the average of the pixels that the kernel overlays, which results in a smoother stroke.”)

(See also Gaborski, col.3, line 63 to col.4, line 7: “The preprocessing unit 102 preferably accomplishes deslanting by using a technique described in a paper entitled "A Multi-Level Perception Approach to Reading Cursive Script", S. Srihari and R. Bozinovic, Artificial Intelligence, Elsevier Science Publishers B.V. (North-Holland), Vol. 33, 1987, pp. 217-255, the contents of which is incorporated herein by reference, although other techniques can be readily employed. Basically, horizontal line elements within the cursive script characters are progressively eliminated until only the slanted portions of the characters remain. The slant angles of the remaining portions are then determined and are used to correct for the slant of the characters.”)

(See Gaborski, col.5, line 65 to col. 6, line 8:  “During operation, the neural network NN1 finds the center of the characters contained in the cursive word data and supplies this information to the normalization processor 104. The normalization processor 104 scales the cursive word data so that the center of a first character will be at the left edge of the overlay window, the center of a second character to be recognized will be approximately centered in the window, and the center of the third character will be on the right edge of the overlay window. The normalized cursive word data is then supplied to the second neural network NN2.”)

However, Gaborski does not disclose the newly amended features:
wherein a transformation, of the different transformations, transforms a straight line portion of contiguous characters of one or more of: a first name … to follow a curve rather than a straight line, or a last name … to follow a curve rather than a straight line[.] 

Gaborski also fails to teach that these transformed names are input into a neural network, in order to train the neural network. 
Moreover, the Gabbai reference (US 2017/0011340 to Gabbai, Filed Jul. 8, 2015. Published Jan. 12, 2017), which was used to reject claims 3, 9, 16, and 21 under 35 U.S.C. 103 over Perronnin in view of Hangai, Tsur, and Gaborski as applied to claims 2, 8, and 15 above, and further in view of Gabbai, also fails to disclose or suggest the newly amended features.
Moreover, the Xu reference (US 2004/0148577 to Xu et al., Filed Jan. 27, 2003. Published Jul. 29, 2004) , which was used to reject claims 4, 5, 11, 12, 17, and 18 under 35 U.S.C. 103 over Perronnin in view of Hangai, Tsur, and Gaborski as applied to claims 1, 8, and 15 above, and further in view of Xu, also fails to disclose or suggest the newly amended features.
Therefore, the 35 USC § 103 rejections have been withdrawn, in light of the newly amended features, in combination with the other features of the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-7624277-B1 to Simard et al. (“Simard”.  Filed Feb. 25, 2003.  Published Nov. 24, 2009)
Col. 7, lines 1-19 disclose the following (emphasis added): 

“Those skilled in the art will recognize that generating a HIP (Human Interactive Proof or Human Interaction Proof) is a "synthesis" task while breaking the HIP is an "analysis" task. For computers, performing synthesis is usually orders of magnitude easier than performing analysis. There are many synthesis tasks that may be appropriate as HIPs. For example, identifying textual characters is a particularly useful visual challenge. Letters/digits have less ambiguity and are more language independent than other object names and virtually every computer has primitives to draw them on a bitmap. State of the art optical character recognition (OCR) algorithms, however, present a problem for conventional visual challenges of this type. Those skilled in the art also understand that classification tasks such as character recognition can be solved by training the learning algorithms of neural networks and the like on databases of characters. By learning in this manner, such OCR can be remarkably robust, even for cursive and highly distorted characters, and can recognize letters under fairly extreme conditions of distortion and noise.”

Also, Appendix A on col.17 recites: “m_arc_length; // horizontal length of arc (pixels)”.

Also, col. 9, lines 30-40 discloses the following (emphasis added):

FIG. 9 shows the resulting image after some random arcs have been superimposed.

However, Figure 9 fails to teach the newly claimed feature (in the independent claims 1, 8, and 15) of: “wherein a transformation, of the different transformations, transforms a straight line portion of contiguous characters of one or more of: a first name … to follow a curve rather than a straight line, or a last name … to follow a curve rather than a straight line[.]”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAL I SHARON whose telephone number is (571) 272-5614.  The examiner can normally be reached o from Monday to Friday between 9 AM and 6 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ayal I. Sharon/
Examiner, Art Unit 3695

July 31, 2021